Citation Nr: 0618080	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  02-05 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967, and from September 1990 to May 1991.  The 
record reflects that he also completed additional periods of 
Reserve and National Guard service.  This matter comes before 
the Board of Veterans' Appeals (BVA or Board) on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

This matter was last before the Board in February 2005, at 
which time it remanded the claim for the completion of 
additional development.  The Board is satisfied that, to the 
extent possible, all action then requested on remand is now 
complete, such that it may proceed with a decision on the 
matter below.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The competent medical evidence of record does not 
establish that hypertension manifested during active service, 
to a compensable degree within a year after active service, 
or that it is otherwise etiologically related to active 
service or any period of active duty for training.  

3.  For any period of active service or active duty for 
training where the competent medical evidence of record 
establishes that hypertension preexisted the veteran's entry 
into that period of service, the competent medical evidence 
of record does not similarly demonstrate that such 
hypertension underwent an increase in disability during this 
service which resulted in a permanent increase in its 
severity.  

4.  The competent medical evidence of record does not 
establish that hypertension was caused by service-connected 
post-traumatic stress disorder (PTSD).

5.  The competent medical evidence of record does not 
demonstrate that currently diagnosed hypertension is 
aggravated by service-connected PTSD.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by any 
period of active service or any period of active duty for 
training, and may not be presumed to have been incurred in or 
aggravated during any period of active duty.  38 U.S.C.A. §§ 
101, 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.6, 
3.303, 3.304(b), 3.306, 3.307, 3.309 (2005). 

2.  Hypertension was not proximately due to or the result of 
service-connected post-traumatic stress disorder (PTSD).  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310(a) 
(2005); Wallin v. West, 11 Vet. App. 509, 512 (1998).

3.  Hypertension is not aggravated by service-connected PTSD.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310(a) 
(2005); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Board finds that with respect to this claim, VA has met 
all statutory and regulatory notice and duty to assist 
provisions as related to the Veterans Claims Assistance Act 
of 2000 (VCAA) and all other applicable law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

To that end, VA letters dated in October 2001, August 2004, 
and March 2005 fully satisfied the VCAA's duty to notify 
provisions.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Through these 
communications, the veteran was made aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim, and the August 2004 and March 2005 
letters also indicated that he should give VA any relevant 
information or evidence in his possession.  Moreover, 
although these VCAA letters were not sent prior to the 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, because he was subsequently provided with 
adequate notice, followed by readjudication of his claim with 
issuance of November 2004 and September 2005 supplemental 
statements of the case (SSOCs).  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004).  In addition, as the Board 
has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
notice of the appropriate disability rating or effective date 
to be assigned (i.e., in the event of an award of service 
connection) are accordingly rendered moot, and so no further 
notice is necessary at this time.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

With regard to the VCAA's duty to assist, the Board finds 
that to the extent possible, the veteran's service medical 
records, VA medical records, and all adequately identified 
private medical records have been obtained for consideration 
in support of his claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  Furthermore, there is no 
indication that additional evidence that may be relevant to 
the issue on appeal is available, but not of record.  In 
addition, the veteran was accorded VA examinations in 
November 2001, August 2004, and March 2005.  38 C.F.R. 
§ 3.159(c)(4).  

Finally, as there is no indication that any VA failure to 
provide additional notice or assistance to the veteran 
reasonably affects the outcome of this case, the Board finds 
that any such error is harmless.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Thus, the case is ready for appellate 
review. 

Again, the evidence available for review for this appeal 
includes the veteran's service medical records, VA outpatient 
treatment and examination reports, private medical records, 
and statements, testimony, and argument provided by the 
veteran and his representative in support of the claim.  In 
reaching its decision herein, the Board has carefully 
reviewed, considered, and weighed the probative value of all 
of the evidence now contained in the claims file.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting its decision, it is not required to discuss 
each and every piece of evidence in a case.  The relevant 
evidence, including that submitted by the veteran, however, 
will be addressed and/or summarized where appropriate.  

Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in active 
service or during an applicable presumptive period and still 
has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 
(2005).  If there is no evidence of a chronic condition 
during service or during an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  See 
38 U.S.C.A. §§ 1111, 1132 (West 2002); see also 38 C.F.R. 
§ 3.304(b) (2005).  The presumption of soundness may also be 
rebutted by clear and unmistakable evidence that the disorder 
existed prior to entry into service and that the disorder was 
not aggravated by such service.  Id.  

For a preexisting injury or disease to have been aggravated 
by active service, there must be an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2005).  Where a veteran experiences an increase in 
disability of a preexisting condition during service, a 
presumption of aggravation arises that is rebuttable by clear 
and unmistakable evidence (obvious or manifest).  38 C.F.R. § 
3.306(b) (2005).  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  The 
specific finding requirement that an increase in disability 
is due to the natural progress of the condition will be met 
when the available evidence of a nature generally acceptable 
as competent shows that the increase in severity of a disease 
or injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing cause or 
influence peculiar to service.  Consideration will also be 
given to the circumstances, conditions and hardships of 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A temporary 
worsening of symptoms, rather than a deterioration of the 
condition, cannot be considered to be aggravation of a 
preexisting injury or disease, and is not a basis for 
invoking the presumption.  Jensen v. Brown, 4 Vet. App. 304 
(1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Also pursuant to 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131, 
service-connected disability compensation may only be paid to 
a "veteran."  The term "veteran" is defined in 38 U.S.C.A. 
§ 101(2) (West 2002) as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than 
dishonorable."  

With regard to active service, the term "active duty" is 
defined in 38 U.S.C.A. § 101(21) (West 2002) to include, 
inter alia, "full-time duty in the Armed Forces, other than 
active duty for training," and "service as a cadet at the 
United States Military, Air Force, or Coast Guard Academy, or 
as a midshipman at the United States Naval Academy."  
Additionally, active military, naval, or air service includes 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2005).  Active 
duty for training is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes or by 
members of the National Guard of any state.  38 U.S.C.A. § 
101(22) (West 2002); 38 C.F.R. § 3.6(c) (2005).

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence or 
aggravation for certain diseases which manifest themselves to 
a degree of disability of 10 percent or more within a 
specified time after separation from service--are provided by 
law to assist veterans in establishing service connection for 
a disability or disabilities.  38 U.S.C.A. § 1111, 1112, 
1153; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.  The 
advantages of these evidentiary presumptions do not extend to 
those who claim service connection based on a period of 
active duty for training or inactive duty training.  Paulson 
v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the 
Board did not err in not applying presumptions of sound 
condition and aggravation to appellant's claim where he 
served only on active duty for training and had not 
established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (1999) 
(citing Paulson, 7 Vet. App. at 469-70, for the proposition 
that, "if a claim relates to period of [active duty for 
training] a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim"); see also Biggins v. Derwinski, 
1 Vet. App. 474, 479 (1991).

A disorder that is proximately due to or the result of 
another service-connected disease or injury also warrants 
service connection.  38 C.F.R. § 3.310(a) (2005).  
Thus, a claim for service connection may be granted on a 
secondary basis if a claimed disorder is sufficiently shown 
to be related to another service-connected disability.  In 
order to prevail under this theory of entitlement, however, 
there must be: (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) 
medical nexus evidence establishing a connection between the 
service-connected disability and the currently claimed 
disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  
Moreover, secondary service connection may  additionally be 
established under 38 C.F.R. § 3.310(a) in the event of 
aggravation of a nonservice-connected disorder by a service-
connected disability, to the extent of such aggravation.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Analysis of the Claim

The veteran desires service connection for his hypertension 
under any available legal basis, but he has focused his 
entitlement upon the following argument: that his 
reactivation for Persian Gulf War service caused him to 
recall traumatic events from Vietnam, and that this in-
service problem with post-traumatic stress disorder (PTSD) 
symptomatology aggravated his preexisting hypertension.  

The record reflects that the veteran served on active duty 
with the United States (U.S.) Army from November 1965 to 
November 1967, a portion of which was  served within the 
Republic of Vietnam.  Thereafter, the veteran was a member of 
the U.S. Army Reserves from November 1967 to November 1971, 
and then was affiliated with the South Carolina Army National 
Guard from February 1973 to May 1989.  The veteran then 
served on active duty from September 1990 to May 1991, a 
portion of which was served in the Southwest Asia Theater of 
Operations.  

The Board has reviewed the veteran's service medical records 
as contained in the claims file.  Although there were earlier 
notations of elevated blood pressure readings to varying 
degrees, these records reflected no report or finding of 
hypertension until a January 1989 report of medical history, 
which included a notation that the veteran had hypertension 
and was taking medication for it.  The records also indicate 
that the next day, he passed a cardiovascular screening test.  

As well, concurrent private medical records dated since 
January 1973 first reflected some elevated blood pressure 
readings, and then indicated that the veteran was started on 
blood pressure medication in October 1988.

Thereafter, September 1990 service department records of 
medical history and examination (created in preparation for 
the veteran's deployment to the Persian Gulf) noted his 
report that he was in good health, but taking medication for 
high blood pressure.  On clinical evaluation in September 
1990, findings for the cardiovascular system were normal, and 
hypertension was described as under control with medication.  
An October 1990 report reflected a history of the veteran's 
diagnosis of hypertension two years earlier, with the use of 
medication since that time, and then recorded a continued 
diagnosis of hypertension.  A subsequent October 1990 
consultation report again noted that the problem was under 
control with medication.  Thereafter, the veteran was 
apparently cleared for overseas deployment, and the record 
establishes that he then served in the Persian Gulf from 
November 1990 to April 1991.  On his April 1991 reports of 
medical history and examination, clinical findings for the 
cardiovascular system were again normal, and a history of 
high blood pressure/hypertension, under control with 
medication, was again of record.  

Later on, a private November 1999 medical record reflected a 
diagnosis of PTSD.  Then, in July 2000, the RO service-
connected the veteran for PTSD, in part as based upon his 
service in Vietnam with receipt of a Purple Heart, as well as 
confirmation of a current diagnosis.

August 2001 comments from one of the veteran's private 
physicians noted that he had requested a letter stating that 
his blood pressure was largely affected, either causatively 
or contributorily, by his PTSD.  The physician advised that 
as most cases of hypertension were idiopathic, with history 
of a large family component, he could not provide such a 
letter. 

A September 2001 statement from a VA physician noted that he 
had treated the veteran for high blood pressure, and that he 
was also treated at that VA Medical Center for PTSD.  He 
added that it was known in the medical literature that acute, 
poorly managed stress, including the acute, 
untreated/undertreated phase of PTSD, could cause high blood 
pressure, among other medical problems.  He further advised 
that he was unable to comment on the PTSD aspect of the 
veteran's case.  

At a November 2001 VA hypertension examination conducted 
without claims file review, the examiner performed a clinical 
evaluation and then diagnosed essential hypertension and 
PTSD.  He opined that the veteran's hypertension was not 
related to his PTSD. 

A June 2002 report from a VA psychiatrist noted that she 
treated the veteran for his PTSD and that he also had a 
diagnosis of hypertension, for which he was also treated 
within that VA medical system.  She reported that it was her 
belief that the veteran's hypertension was exacerbated by his 
PTSD.  

At an August 2004 VA examination conducted with claims file 
review, the examiner performed a clinical evaluation, and his 
recorded diagnoses included hypertension and PTSD.  He stated 
that the veteran reported an initial diagnosis of 
hypertension and administration of medication around 1988, 
while he was in the Reserves.  The examiner then acknowledged 
that the record contained a July 1988 medical record that 
noted a blood pressure reading of 164 over 94.  He further 
noted that while the veteran reported the occurrence of PTSD 
symptoms since 1967, he was not diagnosed until 1999.  As to 
the onset of hypertension, the examiner commented that based 
upon the provided information and that contained in the 
claims file, the veteran's hypertension apparently started 
around 1988.  As to whether the veteran's hypertension was 
related to his PTSD, the examiner advised that because 
hypertension started in 1988 but PTSD was not diagnosed until 
1999, it was his opinion that the veteran's PTSD was not the 
etiology of his hypertension.  He also observed that while 
the veteran reported PTSD symptoms beginning as early as 
1967, he did not develop hypertension until 21 years later.  
He then added that it was his opinion that the veteran's 
PTSD, if not controlled, could transiently aggravate his 
hypertension, but that this should not be a permanent effect 
as long as his PTSD was under control.  

At a March 2005 VA examination conducted with claims file 
review, the examiner performed a clinical evaluation and 
rendered a diagnosis of poorly controlled hypertension on 
multiple oral agents.  The veteran reported that he first 
experienced hypertension in 1967, but that he was not treated 
for it until 1988.  He noted that on nights when he had 
significant nightmares in relation to his PTSD, his blood 
pressure the following morning was markedly more elevated 
than usual.  The examiner, however, further observed the 
veteran's reports that his highest at-home reading was 
usually 170 over 90 and normally at 150 over 80, which the 
examiner commented was not much of a significant difference, 
given that they were both elevated readings.  The examiner 
noted that from his history, it appeared that it had been an 
ongoing issue to obtain good control of the veteran's blood 
pressure.  He advised that it was unlikely that the veteran's 
hypertension was secondary to his PTSD, as the hypertension 
was diagnosed in 1988 and the PTSD was diagnosed in 1999, as 
also noted by the August 2004 VA examiner.  He further 
explained that as to aggravation of this hypertension by 
PTSD, he again concurred with the August 2004 VA examiner 
that if the veteran's PTSD was poorly controlled or he had an 
exacerbation, then the extreme anxiety associated with that 
exacerbation would, by physiologic response, cause the 
veteran's blood pressure to increase (e.g., the typical fight 
or flight response).  He added that it sounded like, by the 
veteran's report, this occurred on a frequent basis.  He then 
noted the previously reported blood pressure readings as to 
the veteran's "bad" and "good" nights involving PTSD 
symptomatology, observed that the key point in this situation 
was that the veteran's blood pressure was never controlled to 
a goal of 130 over 80, and noted that when he was agitated, 
there was a mild increase in his blood pressure, which was to 
be expected.  Finally, as to whether the veteran's 
hypertension was related to his active duty, the examiner 
observed that he was in the Reserves and was also working 
with the U.S. Postal Service, and so it could be viewed that 
the diagnosis was made during active duty, if the Reserves 
were viewed as active service.  

After review and consideration of the entire record, the 
Board has reached the following conclusions in this case.  

The Board initially finds that there is no competent medical 
opinion of record purporting to relate the veteran's 
currently diagnosed hypertension to a period of active 
service or active duty for training.  Moreover, prior to the 
1988 diagnosis, the medical evidence of record does not show 
that hypertension manifested in active service, to include 
during a period of active duty for training.  In reaching 
this conclusion, the Board is aware of the only medical 
opinion of record to directly comment on the possibility of a 
relationship between the veteran's current hypertension and 
service: that of the March 2005 VA examiner.  However, while 
that examiner opined that the diagnosis could be related to 
the veteran's Reserve service if the same were considered to 
be active duty, the Board further notes that there is no 
confirmation of record that the veteran was on a period of 
active duty for training at the time of his diagnosis.  
Moreover, the fact that this diagnosis was recorded by a 
private, as opposed to a service department physician, tends 
to counter that likelihood.

As well, after the 1988 diagnosis, there is no record that 
preexisting hypertension permanently increased in disability 
during or as a result of any period of active service, to 
include any period of active duty for training.  Moreover, 
the Board is aware of the veteran's specific argument that 
his preexisting hypertension was aggravated during his 
Persian Gulf War service.  To that end, the Board recognizes 
that this problem was noted on his September 1990 entrance 
examination, and so therefore the presumption of soundness 
does not apply, and his hypertension is deemed to have 
preexisted that period of active service.  As to the 
applicability of the presumption of aggravation, however, the 
medical evidence does not show that the veteran's 
hypertension permanently increased in disability in or as a 
result of that period of active service, and so the 
presumption is defeated by the record.  To that end, the 
veteran's April 1991 discharge examination report findings 
were basically the same as his September 1990 entrance 
examination findings, and there is no other medical 
information of record purporting to demonstrate that there 
was in fact a permanent increase in disability for this 
period of service.  

Thus, in light of the above, the Board holds that entitlement 
to service connection for hypertension on a direct basis is 
not warranted.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 1153; 
38 C.F.R. §§ 3.6, 3.303, 3.304(b), 3.306.

Next, the Board observes that as the veteran's hypertension 
was not medically documented to have manifested to a 
compensable degree within an applicable presumptive period 
after discharge from active service, entitlement to service 
connection on a presumptive basis is also not available.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.307, 3.309. 

As to secondary service connection for hypertension in 
relation to service-connected PTSD per 38 C.F.R. § 3.310(a) 
and Wallin v. West, 11 Vet. App. 509, 512 (1998), the Board 
further finds that secondary service connection on this basis 
is not warranted by the record.  The medical evidence 
confirms the existence of current disability.  As well, the 
veteran is service-connected for PTSD.  After their review 
and consideration, however, the Board finds that the 
etiological medical opinions of record preponderate against 
the claim.  First, the August 2001 private physician 
specifically declined to provide such an opinion, stating 
that in most cases, the problem was idiopathic and/or 
hereditary.  Second, the September 2001 VA physician only 
provided a general comment that problems with PTSD could 
cause hypertension; he did not specifically opine that this 
was the situation in the veteran's case.  Third, the November 
2001 VA examiner indicated that there was no relationship, 
although he did not review the record and did not provide a 
basis for his opinion.  Lastly, both the August 2004 and 
March 2005 VA examiners, after review of the record and with 
explanation for their opinions, were in agreement that the 
veteran's PTSD did not cause his hypertension because his 
PTSD was diagnosed at a much later date than his 
hypertension.  Thus, given these opinions, the Board observes 
that the evidence preponderates against a finding that the 
veteran's service-connected PTSD caused his hypertension, and 
so the Board may not grant secondary service connection under 
this theory of entitlement.  

As to entitlement to secondary service connection on the 
basis of aggravation of a nonservice-connected disorder 
(hypertension) by a service-connected disability (PTSD), per 
38 C.F.R. § 3.310(a) and Allen v. Brown, 7 Vet. App. 439 
(1995), there are again several medical opinions of record 
that address the question.  The Board finds, however, that 
after review and consideration of these opinions, entitlement 
to secondary service connection for hypertension on the basis 
of aggravation by PTSD is not warranted, because the evidence 
as to aggravation preponderates against the claim.  Here, the 
evidence of record confirms a current diagnosis of 
hypertension, as well the existence of service-connected 
PTSD.  As to the medical opinions, again, the August 2001 
private physician declined to render a statement in the 
veteran's favor with regard to this theory as well, and the 
November 2001 VA examiner said that there was no 
relationship, but did not review the record and did not 
explain his opinion.  Notably, the June 2002 VA psychiatrist 
did not opine as to aggravation via the existence of a 
permanent worsening of the veteran's hypertension by his PTSD 
(as defined per VA law); instead, she spoke only in terms of 
exacerbation.  In addition, this was also the case with both 
the August 2004 and March 2005 VA examiners.  The August 2004 
examiner specifically noted that PTSD could transiently 
aggravate the veteran's hypertension and would not 
permanently affect it as long as his PTSD is under control.  
(Per the medical records, that also appears to be the case).  
As well, the March 2005 examiner indicated that the veteran 
would experience a mild increase in his blood pressure (only) 
during periods of agitation as caused by his PTSD.   
Accordingly, because the preponderance of these medical 
opinions does not suggest that PTSD caused a permanent 
worsening of the veteran's hypertension, the Board also 
cannot grant secondary service connection under this theory 
of entitlement.

The Board is therefore unable to award service connection for 
hypertension in this case.  In reaching this conclusion, the 
Board has considered the benefit of the doubt rule, but as 
the preponderance of the evidence is against the claim, the 
evidence is not in a state of relative equipoise, and there 
is no basis to apply it.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).




ORDER

Service connection for hypertension, including as secondary 
to service-connected post-traumatic stress disorder (PTSD), 
is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


